Order entered April 22, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00426-CV

                          IN RE WILLIE OTIS HARRIS, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. JD-25148-W

                                           ORDER
                 Before Chief Justice Wright, Justice Lang, and Justice Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs, if any, of this original proceeding.


                                                     /s/   ADA BROWN
                                                           JUSTICE